Name: Commission Delegated Regulation (EU) 2019/841 of 14 March 2019 correcting certain language versions of Delegated Regulation (EU) 2015/2446 supplementing Regulation (EU) No 952/2013 of the European Parliament and of the Council as regards detailed rules concerning certain provisions of the Union Customs Code
 Type: Delegated Regulation
 Subject Matter: tariff policy;  information and information processing;  cooperation policy;  trade
 Date Published: nan

 24.5.2019 EN Official Journal of the European Union L 138/76 COMMISSION DELEGATED REGULATION (EU) 2019/841 of 14 March 2019 correcting certain language versions of Delegated Regulation (EU) 2015/2446 supplementing Regulation (EU) No 952/2013 of the European Parliament and of the Council as regards detailed rules concerning certain provisions of the Union Customs Code THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Articles 7, 62, 156, 160, 212 and 253 thereof, Whereas: (1) The German language version of Commission Delegated Regulation (EU) 2015/2446 (2) contains an error in the definition set out in Article 1(21) as regards the goods for personal use thus changing the scope of the definition. (2) The Slovak language version of Delegated Regulation (EU) 2015/2446 contains an error in Article 128(2) which was introduced by Commission Delegated Regulation (EU) 2016/341 (3) as regards the value of goods having the customs status of Union goods, thus rendering the meaning of the provision opposite to the one intended. (3) The Italian language version of Delegated Regulation (EU) 2015/2446 contains an error in point (b) of Article 226(1) as regards the employee mentioned therein. (4) The Estonian language version of Delegated Regulation (EU) 2015/2446 contains an error in the introductory sentence of Article 226(3) that renders the meaning of the provision opposite to the one intended. (5) The Danish, Dutch, Finnish, French, German, Greek and Spanish language versions of Delegated Regulation (EU) 2015/2446 contain an error in Annex 22-01 with regard to the goods listed in that Annex. (6) The Danish, Dutch, Estonian, Finnish, French, German, Greek, Italian, Slovak and Spanish language versions of Delegated Regulation (EU) 2015/2446 should therefore be corrected accordingly. The other language versions are not affected, HAS ADOPTED THIS REGULATION: Article 1 (does not concern the English language) Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 269, 10.10.2013, p. 1. (2) Commission Delegated Regulation (EU) 2015/2446 of 28 July 2015 supplementing Regulation (EU) No 952/2013 of the European Parliament and of the Council as regards detailed rules concerning certain provisions of the Union Customs Code (OJ L 343, 29.12.2015, p. 1). (3) Commission Delegated Regulation (EU) 2016/341 of 17 December 2015 supplementing Regulation (EU) No 952/2013 of the European Parliament and of the Council as regards transitional rules for certain provisions of the Union Customs Code where the relevant electronic systems are not yet operational and amending Delegated Regulation (EU) 2015/2446 (OJ L 69, 15.3.2016, p. 1).